DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “during n rotors assembly” and “errors are propagated and accumulated” is indefinite as it doesn’t read as active steps.  In the claim, it is unclear if these steps are actively performed by the method claim or if they are steps done outside the breath of the method.  
Further, claim 1 recites “during n rotor assembly” then later in line 41, recites “an assembly process”.  Is this a different assembly process than the previously recited “during…assembly” limitations in the claim?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) projecting unbalances of all stages of rotors to two correction planes respectively, combining the amount of unbalance according to a dynamic balance formula, and establishing a prediction model for the amount of unbalance of multi-stage rotors; and generating, according to a Monte Carlo method, 10,000 sets of assembly surface runout data of multi-stage rotors, bringing a random number into an objective function of multi-stage rotor coaxiality, bending stiffness and unbalance, rotating a rotation angle of each stage of aero-engine to obtain 10,000 sets of coaxiality, bending stiffness and parameters of the amount of unbalance of the multi-stage rotors, performing vector addition on the amount of unbalance of a single-stage rotor and the amount of unbalance introduced by location and orientation errors during an assembly process to obtain the amount of unbalance of any stage of rotor for n rotors assembly, s, solving a probability density function according to a drawn distribution function to obtain a 9probability relationship between the assembly surface runout of all stages of aero-engine rotors and the final coaxiality, bending stiffness and the amount of unbalance of the multi-stage rotor.  As evidenced by applicant’s filed specification, the projecting is related to mathematical concepts like vector addition where runout data is used to feed a Monte Carlo simulation/ formulas to obtain a density probability function.  These pointed to mathematical concepts fall within the “mathematical concepts” grouping of abstract ideas. This judicial exception is not integrated into a practical application because the step of   

    PNG
    media_image1.png
    56
    492
    media_image1.png
    Greyscale

 where dxok is the accumulative offset of a center of a measurement plane of a kth-stage rotor in an X-axis direction after n-stage rotor assembly, dyok is the accumulative offset of the center of the measurement plane of the kth-stage rotor in a Y-axis direction after n-stage rotor assembly, p, is an ideal position vector of a center of a radial measurement plane of an ith-stage rotor, dp, is a machining error vector of a center position of the radial measurement plane of the ith-stage rotor, Sri is a rotation matrix of the ith-stage rotor rotating around a Z axis for an angle 
  
    PNG
    media_image2.png
    33
    364
    media_image2.png
    Greyscale
 
a cross-sectional moment of inertia I of an inter-rotor assembly contact surface after assembly is:  8where R is an outer diameter of the contact surface, r is an inner diameter of the contact surface, the eccentricity is de=J(dxok)2+ (dy0,)2 , the eccentricity angle is dB = arctan(dyo_ / dxok_), and the bending stiffness of a rotor is EI, where E is the elasticity modulus of a material, and a bending stiffness objective function is obtained; during n rotors assembly, single-stage rotation stator location and orientation errors are propagated and accumulated to affect an amount of unbalance for n rotors assembly, wherein the amount of unbalance of an nth-stage rotor caused by location and orientation errors of all stages of rotors is expressed as:
  
    PNG
    media_image3.png
    48
    432
    media_image3.png
    Greyscale
 
where Uxon is the amount of unbalance of a measurement plane of an assembled nth-stage rotor in an X-axis direction, Uyo-n is the amount of unbalance of the measurement plane of the assembled nth-stage rotor in a Y-axis direction, and mo-n is the mass of the assembled nth-stage rotor” are considered to generally link the mathematical concepts recited to a technology.  These additional elements relate to data collected from the physical characteristics of the rotors and do not provided significantly more. Therefore, these 
Therefore, the claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang et al. WO 2015/113434 which teaches a method for determining unbalances in a rotor using forces, planes, surface, and vectors.
Wang et al. 2015/0345294 which teaches building a mathematical model of rotor forces and vectors to determine a balance of a turbine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853